C. B. Smith, P. J. This was a suit begun before a justice of the peace and brought to the Circuit Court by appeal. The suit was to recover for a month’s rent for a certain house after appellant had abandoned it and moved away. Appellee had judgment below, and appellant now brings the record here on appeal. The bill of exceptions show no motion for a new trial nor any exception to the judgment. The' recital in the judgment by the clerk that a motion was made for a new trial amounts to nothing. It must be in the bill of exceptions and signed by the judge. There is, therefore, nothing for us to review. Martin v. Foulk, 114 Ill. 206; Wolfe v. Campbell, 23 Ill. App. 483. The judgment will be affirmed. Judgment affirmed.